Exhibit 10.1

SIXTH AMENDMENT TO

CREDIT AGREEMENT

SIXTH AMENDMENT, dated as of September 30, 2010 (this “Amendment”), to the
Credit Agreement, dated as of May 15, 2007 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among the
lenders identified on the signature pages thereof (such lenders, together with
their respective successors and permitted assigns, are referred to hereinafter
each individually as a “Lender” and collectively as the “Lenders”), Wells Fargo
Capital Finance, Inc. (f/k/a Wells Fargo Foothill, Inc.), a California
corporation, as the arranger and administrative agent for the Lenders (in such
capacity, together with its successors and assigns in such capacity, “Agent”),
Dune Energy, Inc., a Delaware corporation (“Parent”), and each of Parent’s
Subsidiaries identified on the signature pages thereof as a Borrower (such
Subsidiaries, together with Parent, are referred to hereinafter each
individually as a “Borrower”, and individually and collectively, jointly and
severally, as the “Borrowers”), and each of Parent’s Subsidiaries identified on
the signature pages thereof as a Guarantor (such Subsidiaries are referred to
hereinafter each individually as a “Guarantor”, and individually and
collectively, jointly and severally, as the “Guarantors”; and together with
Borrowers, each a “Loan Party” and collectively, the “Loan Parties”).

WHEREAS, the Loan Parties, the Agent and the Lenders agree to modify the Credit
Agreement on and subject to the terms set forth herein;

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the parties hereto hereby agree as follows:

1. Definitions. Any capitalized term used herein and not defined shall have the
meaning assigned to it in the Credit Agreement.

2. Amendments.

(i) New Definitions. Schedule 1.1 of the Credit Agreement is hereby amended by
adding the following definitions, in appropriate alphabetical order:

““Sixth Amendment” means the Sixth Amendment to Credit Agreement, dated as of
September 30, 2010, among the Borrowers, the Guarantors, the Agent and the
Lenders.”

““Sixth Amendment Effective Date” means the date on which the Sixth Amendment
shall become effective in accordance with its terms.”

(ii) Availability Reserve. Schedule 1.1 of the Credit Agreement is hereby
amended by amending and restating the definition of “Availability Reserve” in
its entirety to read as follows:

““Availability Reserve” means $30,000,000.”



--------------------------------------------------------------------------------

(iii) Permitted Dispositions. Schedule 1.1 of the Credit Agreement is hereby
amended by amending and restating the definition of “Permitted Dispositions” in
its entirety to read as follows:

““Permitted Dispositions” means (a) sales or other dispositions of Equipment
that is substantially worn, damaged, or obsolete in the ordinary course of
business, (b) sales of Inventory, including Hydrocarbons, to buyers in the
ordinary course of business, (c) the use or transfer of money or Cash
Equivalents in a manner that is not prohibited by the terms of the Agreement or
the other Loan Documents, (d) the licensing, on a non-exclusive basis, of
patents, trademarks, copyrights, and other intellectual property rights in the
ordinary course of business, (e) sales or other dispositions of the Investments
set forth on Schedule P-3, and (f) sales, leases, licenses, assignments,
farm-outs, conveyances or other transfers of any Oil and Gas Property (excluding
any Oil and Gas Properties constituting Proved Reserves) or any interest in any
Oil and Gas Property (excluding any Oil and Gas Properties constituting Proved
Reserves) in the ordinary course of business.”

(iv) Section 5.22 (Hedging Agreements). Section 5.22 of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:

“5.22 Hedging Agreements. Maintain in effect one or more Acceptable Commodity
Hedging Agreements with respect to its Hydrocarbon production, with the
aggregate notional volumes of Hydrocarbons covered by such Acceptable
Commodities Hedging Agreements constituting not less than 50% and not more than
80% of the aggregate amount of Borrowers’ estimated Hydrocarbon production
volumes on an mcf equivalent basis (where one barrel of oil is equal to six mcf
of gas) for the succeeding six calendar months on a rolling six month basis for
such period from Oil and Gas Properties classified as Proved Developed Producing
Reserves in the most recent Reserve Report delivered pursuant to Section 5.2
plus the estimated production from anticipated drilling by Loan Parties or their
Subsidiaries during such succeeding six months; provided, such requirements set
forth in this Section 5.22 shall not require the Borrowers to include periods
past March 31, 2011. The Loan Parties shall use such Acceptable Commodity
Hedging Agreements solely as a part of their normal business operations as a
risk management strategy and/or hedge against changes resulting from market
conditions related to their oil and gas operations and not as a means to
speculate for investment purposes on trends and shifts in financial or
commodities markets.”

(v) Section 6.16(b) (Financial Covenants). Section 6.16(b) of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:

(b) Minimum Net Production. Have aggregate Hydrocarbon production (with one
barrel of oil equal to six Mcf of gas) for any calendar month, calculated on the
last day of the calendar month indicated below, of at least the required amount
set forth in the following table for the applicable period set forth opposite
thereto:

 

2



--------------------------------------------------------------------------------

Applicable Amount (Mcf)

  

Calendar Month

522,435

   August 31, 2010

456,663

   September 30, 2010

510,634

   October 31, 2010

493,696

   November 30, 2010

519,070

   December 31, 2010

506,323

   January 31, 2011

465,377

   February 28, 2011

4. Conditions to Effectiveness. The effectiveness of this Amendment is subject
to the fulfillment, in a manner satisfactory to the Agent and the Lenders, of
each of the following conditions precedent (the date such conditions are
fulfilled or waived by the Agent and the Lenders is hereinafter referred to as
the “Sixth Amendment Effective Date”):

(a) Representations and Warranties; No Event of Default. The representations and
warranties herein, in Section 4 of the Credit Agreement and in each other Loan
Document and certificate or other writing delivered to the Agent and the Lenders
pursuant hereto on or prior to the Sixth Amendment Effective Date shall be true
and correct in all material respects (except that such materiality qualifier
shall not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) after giving effect to
this Amendment on and as of the Sixth Amendment Effective Date as though made on
and as of such date (except to the extent such representations and warranties
expressly relate to an earlier date), and no Default or Event of Default shall
have occurred and be continuing on the Sixth Amendment Effective Date or would
result from this Amendment becoming effective in accordance with its terms
(except as expressly waived herein).

(b) Execution of Amendment. The Agent and the Lenders shall have executed this
Amendment and shall have received a counterpart to this Amendment, duly executed
by the Borrowers and each Guarantor.

(c) Amendment Fee. Borrower shall have paid to the Agent, for its sole and
separate account and not the account of any Lender, an amendment fee of $500,000
in immediately available funds. Such amendment fee shall be fully earned and
non-refundable on the date hereof.

(d) Other Agreements. The Agent shall have received such other agreements,
instruments, approvals and other documents, each reasonably satisfactory to the
Agent in from and substance, as the Agent may reasonably request.

5. Representations and Warranties. Each of the Borrowers and the Guarantors
represents and warrants as follows:

 

3



--------------------------------------------------------------------------------

(a) The execution, delivery and performance by the Borrowers or such Guarantor
of this Amendment (including, without limitation, Section 5) and the performance
by the Borrowers or such Guarantor of the Credit Agreement, as amended hereby,
have been duly authorized by all necessary action, and the Borrowers or such
Guarantor has all requisite power, authority and legal right to execute, deliver
and perform this Amendment (including, without limitation, Section 5) and to
perform the Credit Agreement, as amended hereby.

(b) This Amendment and the Credit Agreement, as amended hereby, is a legal,
valid and binding obligation of the Borrowers or such Guarantor, enforceable
against the Borrowers or such Guarantor in accordance with the terms thereof,
except as enforcement may be limited by equitable principles or by bankruptcy,
insolvency, reorganization, moratorium, or similar laws relating to or limiting
creditors’ rights generally.

(c) The representations and warranties contained in Section 4 of the Credit
Agreement are true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) after giving effect to this Amendment on and as of the Sixth Amendment
Effective Date as though made on and as of the Sixth Amendment Effective Date
(except to the extent such representations and warranties expressly relate to an
earlier date), and no Event of Default or Default has occurred and is continuing
on and as of the Sixth Amendment Effective Date, or would result from this
Amendment becoming effective in accordance with its terms (except as expressly
waived herein).

6. Release. Each of the Borrowers and the Guarantors may have certain Claims
against the Released Parties, as those terms are defined below, regarding or
relating to the Credit Agreement or the other Loan Documents. The Agent, the
Lenders, the Borrowers and the Guarantors desire to resolve each and every one
of such Claims in conjunction with the execution of this Amendment and thus each
of the Borrowers and the Guarantors makes the releases contained in this
Section 6. In consideration of the Agent and the Lenders entering into this
Amendment and agreeing to substantial concessions as set forth herein, each of
the Borrowers and the Guarantors hereby fully and unconditionally releases and
forever discharges each of the Agent and the Lenders, and their respective
directors, officers, employees, subsidiaries, branches, affiliates, attorneys,
agents, representatives, successors and assigns and all persons, firms,
corporations and organizations acting on any of their behalves (collectively,
the “Released Parties”), of and from any and all claims, allegations, causes of
action, costs or demands and liabilities, of whatever kind or nature, from the
beginning of the world to the date on which this Amendment is executed, whether
known or unknown, liquidated or unliquidated, fixed or contingent, asserted or
unasserted, foreseen or unforeseen, matured or unmatured, suspected or
unsuspected, anticipated or unanticipated, which the Borrowers or the Guarantors
has, had, claims to have had or hereafter claims to have against the Released
Parties by reason of any act or omission on the part of the Released Parties, or
any of them, occurring prior to the date on which this Amendment is executed,
including all such loss or damage of any kind heretofore sustained or that may
arise as a consequence of the dealings among the parties up to and including the
date on which this Amendment is executed, including the administration or
enforcement of the Advances, the Obligations, the Credit Agreement or any of the
Loan Documents (collectively, all of the foregoing, the “Claims”). Each of the
Borrowers and the Guarantors represents and warrants that it has no knowledge of
any claim by it against the

 

4



--------------------------------------------------------------------------------

Released Parties or of any facts or acts of omissions of the Released Parties
which on the date hereof would be the basis of a claim by the Borrowers or the
Guarantors against the Released Parties which is not released hereby. Each of
the Borrowers and the Guarantors represents and warrants that the foregoing
constitutes a full and complete release of all Claims.

7. Miscellaneous.

(a) Continued Effectiveness of the Credit Agreement. Except as otherwise
expressly provided herein, the Credit Agreement and the other Loan Documents
are, and shall continue to be, in full force and effect and are hereby ratified
and confirmed in all respects, except that on and after the Sixth Amendment
Effective Date (i) all references in the Credit Agreement to “this Agreement”,
“hereto”, “hereof”, “hereunder” or words of like import referring to the Credit
Agreement shall mean the Credit Agreement as amended by this Amendment, and
(ii) all references in the other Loan Documents to the “Credit Agreement”,
“thereto”, “thereof”, “thereunder” or words of like import referring to the
Credit Agreement shall mean the Credit Agreement as amended by this Amendment.
To the extent that the Credit Agreement or any other Loan Document purports to
pledge to Agent, or to grant to Agent, a security interest or lien, such pledge
or grant is hereby ratified and confirmed in all respects. Except as expressly
provided herein, the execution, delivery and effectiveness of this Amendment
shall not operate as an amendment of any right, power or remedy of the Agent and
the Lenders (including the Issuing Lender) under the Credit Agreement or any
other Loan Document, nor constitute an amendment of any provision of the Credit
Agreement or any other Loan Document.

(b) Counterparts. This Amendment may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which shall be
deemed to be an original, but all of which taken together shall constitute one
and the same agreement. Delivery of an executed counterpart of this Amendment by
telefacsimile or electronic mail shall be equally as effective as delivery of an
original executed counterpart of this Amendment.

(c) Headings. Section headings herein are included for convenience of reference
only and shall not constitute a part of this Amendment for any other purpose.

(d) Costs and Expenses. The Borrowers agree to pay on demand all reasonable
fees, costs and expenses of the Agent and the Lenders in connection with the
preparation, execution and delivery of this Amendment.

(e) No Waivers. Except as otherwise expressly provided herein, this Amendment is
not a waiver of, or consent to, any Default or Event of Default now existing or
hereafter arising under the Credit Agreement or any other Loan Document and the
Agent and the Lenders expressly reserve all of their rights and remedies under
the Credit Agreement and the other Loan Documents in respect of all such
Defaults or Events of Default not waived or consented to hereby, under
applicable law or otherwise.

 

5



--------------------------------------------------------------------------------

(f) Amendment as Loan Document. The Borrowers and each Guarantor hereby
acknowledge and agree that this Amendment constitutes a “Loan Document” under
the Credit Agreement. Accordingly, it shall be an Event of Default under the
Credit Agreement if (i) any representation or warranty made by the Borrowers or
any Guarantor under or in connection with this Amendment shall have been untrue,
false or misleading in any material respect when made, or (ii) the Borrowers or
any Guarantor shall fail to perform or observe any term, covenant or agreement
contained in this Amendment.

(g) Governing Law. This Amendment shall be governed by the laws of the State of
New York.

(h) Waiver of Jury Trial. THE PARTIES HERETO HEREBY IRREVOCABLY WAIVE THEIR
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF THIS AMENDMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN,
INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER
COMMON LAW OR STATUTORY CLAIMS.

[Remainder of this Page Intentionally Left Bank]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered as of the date first above written.

 

BORROWERS:

DUNE ENERGY, INC.,

a Delaware corporation

By:   /s/ James A. Watt Name:   James A. Watt Title:   President & Chief
Executive Officer

DUNE PROPERTIES, INC.,

a Texas corporation

By:   /s/ James A. Watt Name:   James A. Watt Title:   President & Director

VAQUERO PARTNERS LLC,

a Texas limited liability company

By:   /s/ James A. Watt Name:   James A. Watt Title:   President & Manager
GUARANTORS:

DUNE OPERATING COMPANY,

a Texas corporation

By:   /s/ James A. Watt Name:   James A. Watt Title:   President & Director

DUNE GC HOLDINGS, INC.,

a Delaware corporation

By:   /s/ James A. Watt Name:   James A. Watt Title:   President & Director

 



--------------------------------------------------------------------------------

AGENT AND LENDER:

WELLS FARGO CAPITAL FINANCE, INC.,

a California corporation, as Agent and as a Lender

By:   /s/ Gary Forlenza Name:   Gary Forlenza Title:   Vice President